R-375




Hon. Jack C, Altaras        Opinion No. V-171
County Attorney
Johnson County              JM:    Canvassing of election
Cleburne, Texas                   'returns of trustee el-
                                   e&ion in the rural
                                   high school districts.
Dear 9ir:       .      \
            We refer to your letter of recent date ac-
knowledged by the AttQrney General on April 16, 1947,
wherein you request an opinion of this office on the
following submitted subject matter and question:
            Several common school districts
      were grouped is accordanc6 with Article
      2922a, V.C.S., with one iddependent
      school district, and now'18 known as a
      rural high soheel district. This high
      school district has less than 500 sehol-
      astics, and remains under the supervis-~
      ion of the County School Superintendent.
             Query: What body should canvass
      the returns and declare the results of
      elsctlsnr  for trustees of a rural high
      school district.
            We,assume, for purposes ,of this opinion,
that the rural high school district in question was
legally created under provisions of statutes, Articles
2922a and 29220, V.C.S., governing the establishment
and creation of rural high school d%stricts.
           .Under'the,prorisions~of~hrtic~e 2922b,V.C.S.,
a rural high school district is olassified as a common
school district. Further, a rural high school district
has been so considered and treated as a common school
district in the cause styled, Mt. View Common SchoolDis-
trict vs. Blanc0 County Board, etc., 149 S.W. (2) 224,
writ dismissed.
            Article 2774a, Section 4, V.C.S., provides
Bon, Jack C. Altaras - Page 2 (V-171)


that the control and management of the schools of a
rural high school district shall be ves,uedin a Board
of seven trustees, eleoted by'the qualified voters of
the district at large, who shall be elected and serve
in accordance with the provisions of the general law
relative to common school districta, exoept as other-
wise provided.
            Thus, the election:procedure to be follow-
ed in the eleotlon of rural high school district trua-
tees, is controlled by the laws governing the eleotion
of common school district trustees. In Opinion No.
O-4446, a copy of which is attached hereto, this De-
partment advised that the Commissioners Court should
canvass the returns of trustee eleotlons of oomon
school districts in acoordanee with provisions of Ar-
ticle 2746a, V.C.S.
            Accordingly, it is the opinion of this of-
fice that the Commissioners' Court should oanvass the
returns and deolare the rearultsOf eleotions for t,rus-
tees of rural high school dirtricts.


           The Commissioners' Court should can-
     vass the returns of trustee eleotions in
     rural high school distriots in aooordanoe
     with the provisions of Article 2746a, V.C.S.
                               Very truly yours
                           ATTOREEYGEEERAL   OFTEXAS



                               Chester E. Ollison
CEO:djm:wb                     Assistant
Enclosure




                            ATTORNEY GENERAL OF TEXAS